Citation Nr: 0406376	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  92-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1943.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a July 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied the benefits sought on appeal.

This case was previously before the Board.  In June 1999, the 
Board remanded the case and instructed the RO to issue the 
veteran a statement of the case.  After the veteran perfected 
his appeal, the Board developed the record on its own by 
affording the veteran a VA examination to determine whether 
his current back disability was related to service.  
Following that examination, the Board remanded the case again 
in June 2003 with instructions that the RO adjudicate the 
issue on appeal in light of the newly submitted evidence.  
The case is once again before the Board for review. 

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims that he suffers from a low back disability 
as a result of an injury he sustained while on active duty.  
Unfortunately, the Board finds that additional development is 
required before it can adjudicate this claim. 

The record shows that the veteran fell and injured his head 
and back in June 1943 while on active duty.  A physical 
examination revealed marked tenderness of the lumbosacral 
region, muscle guarding, limitation of motion in all 
directions with pain.  X-rays of the spine were negative.  
The diagnosis was lumbosacral sprain.  

The veteran was eventually diagnosed with arthritis of the 
lumbosacral spine many years after service.  A June 1990 VA 
outpatient treatment record noted the veteran's complaints of 
right-sided low back pain after moving some dirt in his yard.  
The diagnosis was musculoskeletal strain with L4-5 radicular 
pain.  

The veteran underwent a VA compensation examination in August 
1995, at which time he reported back problems dating back to 
his service injury in which he was thrown from a jeep.  The 
examiner concluded that the veteran had had chronic back pain 
since trauma he experienced in service in 1943.  The examiner 
then stated that the veteran's subjective complaints were 
consistent with degenerative arthritis of the lumbar spine, 
which may have been exacerbated by his injury while on active 
duty.  

The veteran was afforded an additional VA compensation 
examination in February 2003 to clarify the nature and 
etiology of his back disability.  The examiner indicated that 
he had reviewed the claims file at the time of the 
examination.  X-ray findings revealed moderate degenerative 
changes of the lumbosacral region with significant osteophyte 
formation at L3-L4 and L2-L3.  The examiner therefore 
diagnosed the veteran with degenerative lumbosacral arthritis 
with chronic low back pain.  The examiner then concluded that 
it was unlikely that the veteran's military experience caused 
his degenerative arthritis, as this was considered a chronic 
degenerative process from years of wear and tear, and that 
the veteran served only nine months.  However, the examiner 
then indicated that it was likely that the veteran's military 
experience "did have a minor role in exacerbating his back 
problem."  However, it was not the sole cause of his back 
problem. 

The veteran's representative in his January 2004 Statement of 
Accredited Representative in Appealed Case (VA Form 646) 
contends that further development is warranted in this case.  
He has requested that the veteran be afforded another 
opportunity to present evidence regarding the inservice 
accident and his current back problems.  He argues that 
because the February 2003 examiner indicated that it was 
likely that the veteran's military experience did have a 
minor role in exacerbating the veteran's back problems, VA 
should obtain an opinion by a competent medical examiner as 
to what role, if any, the service accident has with the 
veteran's current back disability.  The Board agrees and also 
finds that the medical opinion contained in the February 2003 
examination report requires clarification.  The only 
diagnosis in that report pertained to degenerative arthritis, 
which the examiner indicated began after service.  However, 
the examiner then added that the veteran's military service 
had a minor role in exacerbating his back problem.  This 
opinion is confusing, as it is unclear how the veteran's 
military service could aggravate a condition that began after 
service.  Therefore, the Board finds that the examiner should 
be asked to provide another opinion to clarify whether it is 
at least as likely as not that the veteran's back disability 
was incurred in service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The claims folder should be again 
referred to the examiner who examined the 
veteran in February 2003, if available; 
otherwise the claims file should be 
forwarded to another suitably qualified 
examiner.  If deemed necessary, the 
veteran should be scheduled for another 
orthopedic examination.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's current low back disability is 
related to the injury sustained in 
service.  The examiner should 
specifically comment on the exact nature 
of the current low back disorder and 
indicate whether it is at least as likely 
as not that any currently diagnosed back 
disorder, to include degenerative 
arthritis, is related to the veteran's 
military service.  A complete rationale 
for any opinion expressed must be 
provided.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for degenerative 
arthritis of the lumbosacral spine.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




